DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 4-5, filed April 13, 2022, with respect to claim objections, claim interpretations, and 112 rejections have been fully considered and are persuasive.  The claim objections, claim interpretations, and 112 rejections have been withdrawn. 
Applicant’s arguments, see 5-7, filed April 13, 2022, with respect to prior art rejections have been fully considered and are persuasive.  The prior art rejections have been withdrawn. 
Allowable Subject Matter
Claims 1, 5-6, and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, Hoff et al. (US 20090033148; hereinafter Hoff; already of record from IDS) in view of Bystedt (WO 2013/162448; already of record from IDS) is the closest prior art of record.  Hoff in view of Bystedt teaches of a power supply system for an electric motor that drives a hydraulic pump in a demolition robot, comprising:
a source of power providing a DC current, 
a control circuit configured to control and monitor a voltage level (VDCnom) of a DC bus, 
a system activator, 
a power supply configured to supply a pre-determined load current (IL) from the source of power that provides current to the electric motor, 
wherein the load current (IL) is a direct current (DC) and the electric motor comprises a DC motor, 
wherein the source of power comprises a plurality of power sources including:
a fixed AC power grid, and
at least one selected from a group consisting of an internal battery supported onboard the demolition robot, and an external battery located outside of the demolition robot, wherein the system activator to activate the system comprises:
a mains switch with an On/Off switch that is operable by an operator by turning a key in order to switch the system between an active state, in which the system activator is configured to supply power from one or more of the plurality of power sources to the DC bus, and a passive state, in which the system activator is configured to not supply the power from the plurality of power sources to the DC bus, 
…
a power regulator that is arranged between the DC motor and the DC bus that provides DC current and, through the influence of which power regulator, the magnitude of the load current (IL) that is supplied to the DC motor can be regulated, 
wherein the power supply system further comprising, 
a portable controller intended to be carried by an operator for remote control of the demolition robot, 
wherein monitoring and control of the power regulator can take place manually by an operator of the demolition robot setting means on the portable controller, or automatically through the influence of a current sensor arranged at the power regulator or a corresponding electronic regulator that is connected in a manner that transfers signals, and is thus capable of providing feedback, with the power supply for supplying load current.
However, Hoff in view of Bystedt does not teach of an operating switch with an On/Off switch that is operable by an operator through pressing a button, whereby in a passive state the DC motor does not receive any power from the DC bus for providing DC current.  Bystedt does teach of mains switch to turn on and off the active state of the vehicle, but an operating switch for not allowing power from a DC bus to be received by a DC motor is not taught.  There is no mention of having two switches for regulating power to both a DC bus and a DC motor, and there would not a reasonable motivation to add this second feature to the system taught by Hoff in view of Bystedt.  Therefore, the claim is allowable.  
In regards to claims 5-6, and 8-10, the claims are dependent upon claim 1 and are therefore allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                                            

/JAMES M MCPHERSON/Examiner, Art Unit 3663